Almand, Justice.
Curtis J. Hurt sought his release from R. P. Balkcom, Jr., Warden of the Georgia State Prison, by filing his petition for the writ of habeas corpus, wherein he alleged that he was being illegally restrained because, (a) he was arrested in the State of Kentucky in 1941 and brought to Georgia under extradition proceedings which failed to comply with the acts of Congress relative to such proceedings; and (b) he and Jack Mansfield, named in the extradition proceedings, were not one and the same person. The respondent warden in his answer admitted that the petitoner is in his custody, and asserted that he was holding the petitioner by virtue of two sentences imposed against him, in cases of the State of Georgia v. Jack Mansfield, by the Superior Court of Meriwether County, Georgia, in which the petitioner was sentenced on February 20, 1930, to serve from 15 to 20 years in each case, to be served consecutively. He further alleged that said Jack Mansfield escaped from the prison authorities in 1932 and was recaptured in 1941 and returned to prison. On the hearing, the petitioner testified: that he was not Jack Mansfield, had never been known as Jack Mansfield, and that under the name of Jack Mansfield he was extradited to Georgia in 1941; that he had never been in Georgia before, and had committed no crime therein; and that he objected to the extradition proceedings because they had not introduced fingerprints. He admitted tht he wrote a letter in 1949 to the Board of Corrections and signed it “Jack Mansfield.” He submitted no evidence as to any irregularity in the extradition proceedings. The respondent submitted evidence that Jack Mansfield and the petitioner were one and the same person, and that the petitioner was the same Jack Mansfield who was being held by the respondent under the two -aforesaid sentences; and that the petitioner, at the time he was extradited in 1941, voluntarily returned to Georgia without a hearing, and did not at that time deny his identity. Held:
The trial judge did not err in denying the petitioner’s application for the *578writ oí habeas corpus and in remanding him to the custody of the respondent.
Submitted Apbil 13, 1954
Decided May 11, 1954.
Curtis J. Hurt, pro se.
J. T. Grice, Deputy Assistant Attorney-General, contra.

Judgment affirmed.


All the Justices concur.